Exhibit 10.1

PERSONAL CARE EXCLUSIVE SALES AND MARKETING AGREEMENT




This Personal Care Exclusive Sales and Marketing Agreement (hereinafter called
“Agreement”), to be effective as of this 23rd day of April, 2008 (hereinafter
the “Agreement Date”), is by and between ForeverGreen International, LLC, a
limited liability company organized under the laws of Utah and having its
principal place of business at 972 North 1430 West, Orem, Utah USA
(“ForeverGreen”) and Marine Life Sciences, LLC (“MLS”), a limited liability
company organized under the laws of the state of Nevada and having its principal
place of business at 2157 Lincoln Street, Salt Lake City, Utah 84106.




WHEREAS, ForeverGreen is the owner of the formulas of the Subject Products as
defined below;




WHEREAS, ForeverGreen is willing and able to grant an exclusive right to market
and sell the Subject Products to MLS for sales by MLS in Retail Stores in the
Territory consisting of select international locations according to the terms of
this Agreement;




WHEREAS, MLS desires to obtain said exclusive right to market and sell the
Subject Products only in and through Retail Stores in the Territory.




NOW, THEREFORE, for and in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto expressly agree as follows:




1.      DEFINITIONS AS USED HEREIN

 

 


 

 

 

1.1

The term “Subject Products” shall mean the base formulations excluding the
Alpha-3 CMP ingredient for the ForeverGreen approved personal care products
branded as SecreSea Youth Serum, Mineral Mask, Hydrating Cream, pH Toner and
Scrub. In addition, the term “Subject Products” shall include any improvements
or changes to the now current formulations for the approved products listed on
Exhibit “A” whether made by ForeverGreen or MLS.




1.2

The term “Territory” shall mean and include the entire world.




1.3

The term “Retail Stores” shall mean any physical location in a building
structure where public customers shop for merchandise including but not limited
to other retail store





--------------------------------------------------------------------------------

outlets such as internet, infomercial and/or catalog sales. The term “Retail
Stores” does NOT mean direct selling via network marketing.  




1.4

The term “Subject Products Sold” shall mean the total amount of ForeverGreen
approved Subject Products, not limited to but, including demonstration, samples,
market giveaways or promotions for or on behalf of MLS or its affiliates in each
calendar month.  




1.5

The term “the Parties” shall mean ForeverGreen and MLS.




 

 

2.     GRANT OF RIGHT




 

ForeverGreen hereby grants to MLS the exclusive right to market, sell and offer
for sale in Retail Stores throughout the Territory.  MLS covenants and agrees to
purchase the Subject Products through a ForeverGreen approved vendor such as Sun
Deep Cosmetics, Inc.




3.     MARKETING

 

 


 

 

'

3.1

MLS shall use all reasonable efforts to effect the sale of Subject Products in
Retail Stores in the Territory as soon as practicable.




3.2

ForeverGreen and MLS will communicate in writing regarding any future
improvements to the Subject Products. Such improvements must be approved by
ForeverGreen prior to any introduction by MLS to ensure a combined effort to
exploit and market the improved Subject Products.  




3.3

MLS shall provide written notice to ForeverGreen when product orders are placed
by MLS to the manufacturer for Subject Products by providing a copy of the
purchase order.




3.4

MLS will provide to ForeverGreen written notice of all existing and new product
registrations in any country in the Territory within ten (10) days of the
execution of this Agreement or the receipt of new product registrations. MLS
will coordinate with ForeverGreen all product registrations involving the
Subject Products in the Territory to advance the Parties mutual interests.








2







--------------------------------------------------------------------------------

3.5

MLS shall only use a ForeverGreen approved manufacturer for the Subject
Products. Currently, the approved manufacturer of the Subject Products is Sun
Deep Cosmetics, Inc.  




3.6

Prior to the official opening of any market whether foreign or domestic by MLS,
MLS shall disclose to ForeverGreen the MLS plan and other material information
relating to any proposed expansion of marketing the Subject Products.  This plan
will include but is not limited to the retail pricing model for each market. If
ForeverGreen objects to any aspect of the MLS proposed expansion plan, it shall
communicate said objection(s) to MLS.  The Parties agree to use their best
efforts to reach a mutually satisfactory agreement relative to any and all
objections.




3.7

The Parties will share with and distribute to each other any appropriate data
regarding the Subject Products including, but not limited to, research results
including clinical and laboratory projects, published research articles or
papers, and any Subject Products licenses or registrations with government
agencies.




4.     PAYMENTS AND REPORTS

 

 


 

 

4.1

MLS shall pay to ForeverGreen a royalty amount of thirty five percent (35%) of
their cost of the Subject Products purchased from Sun Deep Cosmetics or similar
pre-approved ForeverGreen products listed on Exhibit A, which may be updated
from time to time with mutual written agreement of the Parties.




4.2

Payment of the royalties specified in paragraph 4.1 shall be made by MLS to
ForeverGreen within thirty (30) days after the end of each month during the term
of this Agreement.




4.3

Each month a written statement of the Subject Products Sold during such calendar
month shall be prepared and certified correct by an authorized signatory of MLS
and shall be sent to ForeverGreen.  MLS will allow ForeverGreen reasonable and
direct access and verification of MLS’s manufacturers or suppliers of Subject
Products Sold whether the manufacturer or supplier is direct or indirect.  MLS
will work out an arrangement with all manufacturers or suppliers of Subject
Products to allow for verification of Subject Products Sold in each and every
calendar month.  All accounting statements will be sent on a monthly basis to
ForeverGreen, Attn:  Chief Financial Officer at 972 North 1430 West, Orem, Utah
84057.  All





3







--------------------------------------------------------------------------------

Royalty Payments to ForeverGreen will be made to ForeverGreen International, LLC
and sent to ForeverGreen International at 972 North 1430 West, Orem, Utah 84057.




4.4

Should MLS fail to make any payment whatsoever due and payable to ForeverGreen
hereunder at the time it is due, it shall be deemed an event of default as
provided for under Paragraph 7.2.




4.5

All payments due hereunder shall be paid by check or bank wire payable in United
States of America currency to ForeverGreen, or to the account of ForeverGreen at
such bank as ForeverGreen may from time to time designate by notice to MLS.




4.7

In the event that any payments due hereunder is not made when due, the payment
shall accrue interest beginning on the tenth day following the due date thereof,
calculated at the rate of prime plus two percent per annum.  If any payments are
past due for a period in excess of thirty days from the payment due date, the
interest rate shall increase to 18% per annum for the entire amount of any
unpaid balance.  Each payment shall be applied firstly to past due interest and
secondly on account of the principal amount due and owing.  Each payment when
made shall be accompanied by interest accrued to the date of payment.  The
payment and acceptance thereof shall not negate or waive the right of
ForeverGreen to seek any other remedy, legal or equitable, to which it may be
entitled because of the delinquency of any payment.




5     RECORDS AND INSPECTION

 


 

MLS shall maintain or cause to be maintained a true and correct set of records
pertaining to the production of the Subject Products Produced and the sales of
the Subject Products.  During the term of this Agreement, should any
disagreement arise as to the amount of any payment, the Parties shall mutually
appoint an independent accountant to perform an audit of MLS’s records during
ordinary business hours. In all cases where the audit reveals an underpayment of
greater than 2%, the underpayment must be paid in full with interest at 18%
(eighteen percent)  per annum from the original due date of the underpayment to
the date underpayment is paid.  Where the audit reveals an underpayment of
greater than 5%, the underpayment  must be paid in full with interest at 18%
(eighteen percent)  per annum from the original due date of the underpayment to
the date underpayment is paid and MLS must pay the cost of the audit. In the
event the audit reveals an underpayment of royalty due to fraud of more than 5%
(five percent) of the royalty originally paid by MLS for the period being
audited, MLS





4







--------------------------------------------------------------------------------

will pay a penalty equal to the amount of the underpayment. This 100% penalty
shall be paid to the party to whom the payment should have been made.  In
addition MLS shall be responsible for any and all costs incurred by ForeverGreen
in connection with any audit or investigation which results in the determination
of an underpayment of royalties.




6.     PROPRIETARY INFORMATION

 


 

 

 

 

            6.1   DEFINITION

 

“Proprietary Information” as used herein shall mean all or any portion of only
the : (a) written, recorded, graphical or other information in tangible form
disclosed during the term of this Agreement, by one party to the other party
which is labeled “Proprietary”, “Confidential”, or with a similar legend
denoting the proprietary interest therein of the disclosing party; (b) oral
information which is disclosed by one party to the other party to the extent it
is identified as “Proprietary” or “Confidential” at the time of oral disclosure,
is reduced to written or other tangible form within thirty (30) days of oral
disclosure, and such written or tangible form is labeled “Proprietary”,
“Confidential”, or with a similar legend denoting the proprietary interest
therein of the disclosing party; and (c) models and other devices delivered or
disclosed, during the Term of this Agreement, by one party to the other party
which have been identified in writing at the time of disclosure as being
proprietary to the disclosing party; and provided further, however, Proprietary
Information shall not include any data, information or device that is: (i) in
the possession of the receiving party prior to its disclosure by the disclosing
party and not subject to other restriction on disclosure; (ii) independently
developed by the receiving party; (iii) publicly disclosed by the disclosing
party; (iv) rightfully received by the receiving party from a third party
without restrictions on disclosure; (v) approved for unrestricted release or
unrestricted disclosure by the disclosing party; or (vi) produced or disclosed
pursuant to applicable laws, regulations or court order, provided the receiving
party has given the disclosing party prompt notice of such request so that the
disclosing party has an opportunity to defend, limit or protect such production
or disclosure.




            6.2      RESTRICTIONS

 

 The Parties agree, for a period of five (5)  years from the date of disclosure,
without the prior written consent of the other Party regarding a specific
contemplated transaction: (a) not to disclose Proprietary Information of the
other Party outside of the receiving Party (b) to limit dissemination of the
other Party’s Proprietary Information to only those of the receiving Party’s
officers, directors and employees who require access thereto to perform their
functions regarding the purposes of his Agreement; and (c) not to use
Proprietary Information of





5







--------------------------------------------------------------------------------

the other Party except for the purposes of this Agreement, which purposes shall
include disclosure to subcontractors and second sources, both in accordance with
nondisclosure agreements.  The standard of care to be exercised by the receiving
Party to meet these obligations shall be the standard exercised by the receiving
Party with respect to its own proprietary information of a similar nature, but
in no event less than due care.




             6.3     OWNERSHIP

 

Each Party retains all rights and title to all Proprietary Information, in any
form, disclosed to the other Party pursuant to this Agreement.  Each Party
acknowledges that such information is of substantial value and that any
disclosure or misuse of such information is harmful to the originating Party.




            6.4     NONDISCLOSURE AGREEMENTS AND CONFIDENTIALITY

 

The Parties shall only disclose Proprietary Information to those employees and
independent contractors who require access to the Proprietary Information to
permit a Party to exercise its rights and perform its obligations under this
Agreement.  A Party shall not disclose any Proprietary Information to any
employee or independent contractor unless the employee or independent contractor
has signed a nondisclosure agreement incorporating provisions obligating the
employee or independent contractor to maintain the confidentiality of the other
Party’s Proprietary Information.  The Parties agree to keep the terms and
conditions of this Agreement confidential and proprietary among the Parties
and/or their affiliates.

 

6.5

MLS shall develop and use its own branding, packaging and labeling to avoid any
confusion with ForeverGreen products.  In addition, MLS shall obtain
ForeverGreen approval for the branding, packaging, labeling, marketing
materials, sales materials and other related protected, digital or filmed
communications or any other written descriptions of the Subject Products in the
Territory.

 

7.     TERM, TERRITORY  AND TERMINATION

 

 

 

 

                 7.1    Unless earlier terminated as hereinafter provided, this
Agreement shall continue in full force and effect for a period of five (5) years
from April 1, 2008 through March 31, 2013.  If MLS has met the terms of this
Agreement for the first five (5) years, MLS shall have the option to extend this
Agreement for an additional five (5) years subject to the successful negotiation
between the Parties of the Royalty Payments for the additional five (5) year
term.








6







--------------------------------------------------------------------------------

                 7.2     In the event of default or failure by MLS to perform
any of the terms, covenants or provisions of this Agreement, MLS shall have
thirty (30) days after the giving of written notice of such default by
ForeverGreen to correct such default.  If such default is not corrected within
the said thirty (30) day period, ForeverGreen shall have the right, at its
option, to cancel and terminate this Agreement.  The failure of ForeverGreen to
exercise such right of termination for any non-payment or otherwise shall not be
deemed to be a waiver of any right ForeverGreen might have, nor shall such
failure preclude ForeverGreen from exercising or enforcing said right upon any
subsequent failure by MLS.

 

 

                 7.3     ForeverGreen shall have the right, at its option, to
cancel and terminate this Agreement in the event that MLS shall (i) become
involved in insolvency, dissolution, bankruptcy or receivership proceedings
affecting the operation of its business or (ii) make an assignment of all or
substantially all of its assets for the benefit of creditors, or in the event
that (iii) a receiver or trustee is appointed for MLS and MLS shall, after the
expiration of thirty (30) days following any of the events enumerated above,
have been unable to secure a dismissal, stay or other suspension of such
proceedings.




                   7.4     At the date of any termination of this Agreement
pursuant to Paragraph 7.2 hereof for breach by MLS, or pursuant to Paragraph 7.3
hereof, as of the receipt by MLS of notice of such termination, MLS shall
immediately cease using any of the Subject Products, provided, however, that MLS
may dispose of any Subject Products actually in the possession of MLS prior to
the date of termination, subject to the MLS paying all Royalty amounts due with
respect thereto and otherwise complying with the terms of this Agreement.




 

 

                   7.5     No termination of this Agreement shall constitute a
termination or a waiver of any rights of either Party against the other Party
accruing at or prior to the time of such termination.  The obligations of
Section 6 shall survive termination of this Agreement.

 




     8     ASSIGNABILITY




 

This Agreement and the rights granted hereunder shall not be assigned by either
Party without the prior written consent of the other Party.  

 

 

      9      GOVERNMENTAL COMPLIANCE

   






7







--------------------------------------------------------------------------------

MLS shall at all times during the term of this Agreement and for so long as it
shall sell Subject Products comply and cause its subsidiaries and affiliates to
comply with all laws that may control the import, export, manufacture, use,
sale, marketing, distribution and other commercial exploitation of Subject
Products or any other activity undertaken pursuant to this Agreement.




         10      ADDRESSES




Any payment, notice or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such Party by first
class mail, postage prepaid, addressed to it at its address below or as it shall
designate by written notice given to the other Party:




           In the case of MLS to:




Greg Popp

2157 Lincoln Street

Salt Lake City, Utah 84106




In the case of the ForeverGreen to:




ForeverGreen International

Ron Williams – President

972 North 1430 West

Orem, Utah  84057

With a copy to:




ForeverGreen International

Attn:  General Counsel

972 North 1430 West

Orem, Utah  84057




        11     ADDITIONAL PROVISIONS

 

 


 

 

 

  

                     11.1    Indemnity and Insurance.  Each Party shall notify
the other of any claim, lawsuit or other proceeding related to the Subject
Products.  MLS agrees that it will defend, indemnify





8







--------------------------------------------------------------------------------

and hold harmless ForeverGreen, its researchers, employees, officers, trustees,
directors, and each of them (the “ForeverGreen Indemnified Parties”), from and
against any and all claims, causes of action, lawsuits or other proceedings
filed or otherwise instituted against any of the ForeverGreen Indemnified
Parties related directly or indirectly to or arising out of any action taken or
omission by the MLS.  ForeverGreen agrees that it will defend, indemnify and
hold harmless MLS, its employees, officers, trustees, directors and agents and
each of them (the “MLS Indemnified Parties”) from and against any and all
claims, causes of action, lawsuits or other proceedings filed or otherwise
instituted against any of the MLS Indemnified Parties related directly or
indirectly to or arising out of any action taken or omission by  ForeverGreen.
 Each Party shall assume responsibility for all costs and expenses related to
such claims and lawsuits for which it is obligated to indemnify the other Party,
including but not limited to all reasonable attorneys’ fees and costs of
litigation or other defense.  MLS shall have product liability and other general
insurance coverage for their respective business activities related to the
Subject Products in commercially reasonable amounts.

 

                    11.2    The parties agree to binding arbitration pursuant to
the provisions of the American Arbitration Association, provided however, that
this arbitration provision shall not preclude either Party from seeking
injunctive relief from any court having jurisdiction with respect to any
disputes or claims relating to or arising out of the misuse or misappropriation
of either Party’s trade secrets or confidential and proprietary information.
 The arbitrator shall award costs and fees, including reasonable attorneys’
fees, to the prevailing party, or he/she shall be free to apportion costs and
fees as he/she deems reasonable under the circumstances.  This Agreement and the
terms hereof shall be governed by the laws of the state of Utah.




                    11.3     Disclaimers.  Neither ForeverGreen nor any of its
officers, employees, directors, or agents assume any responsibility for the
manufacture, product specifications, sale or use of the Subject Products which
are manufactured by or for MLS or sold by MLS.




                    11.4     Independent Contractors.  The Parties herby
acknowledge and agree that each is an independent contractor and that neither
Party shall be considered to be the agent, representative, master or servant of
the other Party for any purpose whatsoever, and that neither Party has any
authority to enter into a contract, to assume any obligation or to give
warranties or representations on behalf of the other Party.  Nothing in this
relationship shall be construed to create a relationship of joint venture
partnership, fiduciary, or other similar relationship between the Parties.








9







--------------------------------------------------------------------------------

                    11.5     DISCLAIMER OF WARRANTY. FOREVERGREEN MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED
TO, WARRANTIES OF FITNESS OR MERCHANTABILITY, REGARDING OR WITH RESPECT TO THE
SUBJECT PRODUCT AND FOREVERGREEN MAKES NO WARRANTIES OR REPRESENTATIONS,
EXPRESSED OR IMPLIED, OF THE PATENTABILITY OF THE SUBJECT PRODUCT OR OF THE
ENFORCEABILITY OF ANY PATENTS ISSUING THEREUPON IF ANY, OR THAT THE SUBJECT
PRODUCT IS OR SHALL BE FREE FROM INFRINGEMENT OF ANY PATENT OR OTHER RIGHTS OF
THIRD PARTIES.




                    11.6     Non-Waiver.  The Parties covenant and agree that if
a Party fails or neglects for any reason to take advantage of any of the terms
providing for the termination of this Agreement or if a Party, having the right
to declare this Agreement terminated, shall fail to do so, any such failure or
neglect by such Party shall not be a waiver or be deemed or be construed to be a
waiver of any cause for the termination of this Agreement subsequently arising,
or as a waiver of any of the terms, covenants or conditions of this Agreement or
of the performance thereof.  None of the terms, covenants and conditions of this
Agreement may be waived by a Party except by its written consent.




                     11.7     Reformation.  All Parties hereby agree that
neither Party intends to violate any public policy, statutory or common law,
rule, regulation, treaty or decision of any government agency or executive body
thereof of any country or community or association of countries; that if any
word, sentence, paragraph or clause or combination thereof of this Agreement is
found, by a court or executive body with judicial powers having jurisdiction
over this Agreement or any of its Parties hereto, in a final unappealed order to
be in violation of any such provision in any country or community or association
of countries, such words, sentences, paragraphs or clauses or combination shall
be inoperative in such country or community or association of countries, and the
remainder of the Agreement shall remain binding upon the Parties hereto.




                      11.8     Force Majeure.  No liability hereunder shall
result to a Party by reason of delay in performance caused by force majeure that
are circumstances beyond the reasonable control of the Party, including, without
limitation, acts of God, fire, flood, war, civil unrest, labor unrest, or
shortage of or inability to obtain material or equipment.




                       11.9     Entire Agreement.  The terms and conditions
herein constitute the entire Agreement between the Parties and shall supersede
all previous agreements, either oral or written, between the Parties hereto with
respect to the subject matter hereof.  No agreement or



 

10







--------------------------------------------------------------------------------

understanding bearing on this Agreement shall be binding upon either Party
hereto unless it shall be in writing and signed by the duly authorized officer
or representative of each of the Parties and shall expressly refer to this
Agreement.




IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below, but effective as of the
Agreement Date.










MLS                                         




MARINE LIFE SCIENCES, LLC







Name:  /s/ Greg Popp

Title: President




Date:4/23/08

ForeverGreen




FOREVERGREEN INTERNATIONAL, LLC, a Limited Liability Company




Name:  /s/ Paul Frampton  /s/ Chris Patterson

Title:  CFO                     General Counsel, COO




Date: 4/23/08







EXHIBIT A:  Product Royalty Schedule

   








11





